Exhibit 10.1

FIRST AMENDMENT TO SUBLEASE AGREEMENT

This First Amendment to Sublease Agreement (“Amendment”) is executed as of the
Effective Date (hereinafter defined) by and between Progressive Casualty
Insurance Company (“Sublandlord”), and Acme Acquisition, LLC fka Acme
Acquisition Corporation (“Subtenant”). The Effective Date shall be the date upon
which this Amendment is last executed and/or initialed by Sublandlord and
Subtenant.

RECITALS:

A. Sublandlord and Subtenant are parties to a Sublease Agreement, dated
August 21, 2006 (the “Sublease”) for certain office and hangar space in the
airplane hangar located at 26260 Curtis-Wright Parkway, Richmond Heights, Ohio,
as more particularly described in the Sublease;

B. Sublandlord and Subtenant desire to renew the Term of the Sublease and
otherwise amend the Sublease on the terms and conditions contained herein.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:

1. The Term of the Sublease is hereby renewed for an additional period of five
(5) years, commencing on October 1, 2011 and expiring on September 30, 2016 (the
“Renewal Term”). Subtenant shall continue to have two (2) additional renewal
options of five (5) years each in accordance with Section 21 of the Sublease.

2. Subtenant shall have the right to terminate the Sublease effective at 11:59
p.m. on the last day of each year during the Renewal Term, provided:
(a) Subtenant shall give Sublandlord written notice of such termination at least
six (6) full calendar months prior to the date of termination; and (b) Subtenant
shall pay to Sublandlord on or before the date of termination a termination fee
determined as follows:

 

Termination Date

   Termination Fee  

September 30, 2012

   $ 53,452.00   

September 30, 2013

   $ 46,089.00   

September 30, 2014

   $ 32,726.00   

September 30, 2015

   $ 19,363.00   

3. Except as expressly modified by this Amendment, the provisions of the
Sublease remain in full force and effect and binding upon the parties.
Capitalized terms not defined in this Amendment shall have the meanings given to
them in the Sublease. This Amendment shall be binding upon and inure to the
benefit of the parties and their respective successors, heirs and assigns.

4. Sublandlord and Subtenant each warrant and represent that this Amendment has
been executed on their respective behalf with the full and proper authority.

 

Progressive Casualty Insurance Company     Acme Acquisition, LLC By:   /s/ Ron
Marotto     By:   /s/ Peter B. Lewis   Ron Marotto, Vice President and Director
of Real Estate     Its:   President Date:   May 5, 2011     Date:   June 6, 2011

 

1



--------------------------------------------------------------------------------

STATE OF OHIO                        ) SS:

COUNTY OF CUYAHOGA       )

Before me, a notary public in and for said County and State personally appeared
the above-named Ron Marotto, Vice President and Director of Real Estate of
Progressive Casualty Insurance Company.

Sworn to before me and subscribed in my presence at Cleveland, Ohio this 5th day
of May, 2011.

 

    /s/ Cheryl D. Mcfadden     SEAL Notary Public    

STATE OF Florida              ) SS:

COUNTY OF Dade             )

Before me, a notary public in and for said County and State personally appeared
the above-named Peter Lewis, President of Acme Acquisition, LLC.

Sworn to before me and subscribed in my presence at 3595 Anchorage Way, Miami,
Florida this 6th day of June, 2011.

 

    /s/ Dania de la Vega     SEAL Notary Public    

 

2